Citation Nr: 9907065	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  94-27 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.

2.  Entitlement to service connection for residuals of 
frostbite of the feet.

3.  Entitlement to service connection for ischemic heart 
disease.

4.  Entitlement to service connection for post-traumatic 
arthritis of multiple joints.

5.  Entitlement to service connection for ulcers.

6.  Entitlement to service connection for irritable bowel 
syndrome.

7.  Entitlement to service connection for malnutrition.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
avitaminosis.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic dysentery.

10.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1941 to October 
1945.  He was a prisoner of war of the Japanese Government 
from December 1941 to September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  A January 1994 rating decision granted service 
connection for PTSD and assigned a 10 percent evaluation from 
September 17, 1993, the date the 

veteran filed his claim.  A March 1995 rating decision 
assigned a 30 percent evaluation for PTSD, effective 
September 17, 1993, and a December 1997 rating decision 
assigned a 50 percent evaluation for PTSD from September 17, 
1993.  


FINDINGS OF FACT

1.  With respect to the issue of an increased rating all 
relevant evidence necessary for an equitable disposition of 
the appeal of this issue has been obtained.  

2.  The claim of entitlement to service connection for 
peripheral neuropathy of the upper extremities is not 
plausible.  

3.  The claim of entitlement to service connection for 
residuals of frostbite of the feet is not plausible.

4.  The claim of entitlement to service connection for 
ischemic heart disease is not plausible.

5.  The claim of entitlement to service connection for post-
traumatic arthritis of multiple joints is not plausible.  

6.  The claim of entitlement to service connection for ulcers 
is not plausible.  

7.  The claim of entitlement to service connection for 
irritable bowel syndrome is not plausible.  

8.  The claim of entitlement to service connection for 
malnutrition is not plausible.

9.  An unappealed January 1984 RO decision denied service 
connection for dysentery and vitamin deficiency.  

10.  Evidence received since the January 1984 RO decision is 
not new and material and does not bear directly and 
substantially on whether the veteran has chronic dysentery 
and avitaminosis (vitamin deficiency) that was incurred 
during his active service, and is not so significant that it 
must be considered in order to decide the claim.  

11.  The veteran's service-connected PTSD is manifested by 
suicidal ideation, nightmares, startle response, 
hypervigilance, social isolation and anger outbursts, 
productive of no more than considerable social and industrial 
impairment, with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
peripheral neuropathy of the upper extremities is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for 
residuals of frostbite of the feet is not well grounded.  
38 U.S.C.A. § 5107(a).  

3.  The claim of entitlement to service connection for 
ischemic heart disease is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

4.  The claim of entitlement to service connection for post-
traumatic arthritis of multiple joints is not well grounded.  
38 U.S.C.A. § 5107(a).  

5.  The claim of entitlement to service connection for ulcers 
is not well grounded.  38 U.S.C.A. § 5107(a).  

6.  The claim of entitlement to service connection for 
irritable bowel syndrome is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

7.  The claim of entitlement to service connection for 
malnutrition is not well grounded.  38 U.S.C.A. § 5107(a).  

8.  The January 1984 rating decision denying service 
connection for avitaminosis is final; new and material 
evidence has not been received.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (1998).  

9.  The January 1984 RO decision denying service connection 
for dysentery is final; new and material evidence has not 
been received.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

10.  The criteria for an evaluation greater than 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (prior to 
November 7, 1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Not Well-Grounded Claims

The threshold question is whether the veteran's claims of 
entitlement to service connection for peripheral neuropathy 
of the upper extremities, residuals of frostbite of the feet, 
ischemic heart disease, post-traumatic arthritis of multiple 
joints, ulcers, irritable bowel syndrome, and malnutrition 
are well grounded under 38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  There must be more than a mere 
allegation, the claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  In order for a claim for service connection to be 
considered well grounded, there must be evidence both of a 
current disability and of an etiological relationship between 
that disability and service.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  If a veteran 
is a former prisoner of war and was interned for not less 
than 30 days peripheral neuropathy except where directly 
related to infectious causes, organic residuals of frostbite 
if it is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite, 
beriberi, including ischemic heart disease, post-traumatic 
arthritis of the joints, peptic ulcer disease, irritable 
bowel syndrome, and malnutrition shall be service connected 
if manifest to a degree of 10 percent or more at any time 
after discharge or release from active service.  38 C.F.R. 
§ 3.309(c) (1998).  

The reports of VA examinations accomplished in 1983, 1993, 
1995, 1996, and 1997, as well as VA treatment records have 
been reviewed.  Letters from Mauer Biscotti, M.D., a private 
physician, and Richard B. Gloor, M.D., a private physician, 
received in September 1993 and October 1996, respectively, 
have also been reviewed.  The veteran's hearing testimony and 
statements have also been reviewed.  All evidence is presumed 
credible for purposes of this decision.  

A review of the evidence of record reflects that there is no 
competent medical evidence that indicates that the veteran 
currently has peripheral neuropathy of the upper extremities.  
See November 1995 VA reports of EMG, NCV and peripheral nerve 
examination.  

With respect to residuals of frostbite of the feet the 
veteran has indicated, at various times, exposure to cold.  
However, there is no competent medical evidence of record 
indicating that the veteran experienced frostbite of the feet 
or that he currently has residuals thereof.  In this regard, 
the reports of November 1995 and October 1996 VA examinations 
indicate that there is no confirmed evidence of frostbite or 
residuals thereof.  

There is no competent medical evidence that the veteran has 
ischemic heart disease.  The report of a November 1995 VA 
chest X-ray indicates no evidence of cardiac disease and the 
report of an October 1996 VA examination reflects diagnoses 
including no evidence or findings of cardiac disease, 
ischemic or otherwise.  

In support of his claim for post-traumatic arthritis of 
multiple joints, the veteran submitted a letter in September 
1993 from Dr. Biscotti.  Dr. Biscotti indicated that he knew 
of no sure way to distinguish between degenerative joint 
disease caused by trauma and that caused by aging, unless 
there was overwhelming historical evidence that would lead a 
physician to diagnose one or the other.  Dr. Biscotti 
indicated that people exposed to repeated trauma to the 
joints develop arthritis that is indistinguishable from 
degenerative joint disease caused by aging.  Dr. Biscotti's 
statement provides that, in the absence of overwhelming 
historical evidence, he is unable to distinguish between 
degenerative joint disease caused by trauma and that caused 
by aging.  This, in essence, indicates that degenerative 
joint disease, when found, may or may not be caused by 
trauma.  This is too speculative by itself to establish a 
plausible claim.  Obert v. Brown, 5 Vet. App. 30 (1993).  
Dr. Biscotti's further statement that people exposed to 
repeated trauma will develop arthritis does not address the 
veteran specifically, but refers generally to "people."  By 
analogy this is more on the order of a medical treatise in 
that it does not address the veteran specifically, but 
addresses people in general.  Therefore, in and of itself, it 
is insufficient to well ground the veteran's claim.  See 
Sacks v. West, 11 Vet. App. 314 (1998).  

Further, there is no competent medical evidence of record 
that indicates that the veteran has post-traumatic arthritis 
of multiple joints.  The report of a November 1993 VA 
orthopedic examination reflects diagnoses of degenerative 
changes of the right knee, right shoulder, hands and spine, 
and indicates that none of these appear to be the result of 
specific trauma occurring during the veteran's period of 
active duty and confinement.  The report of a November 1995 
VA examination reflects degenerative arthritis of multiple 
joints as does the report of an October 1996 VA examination.  
However, these, like the October 1996 letter from Dr. Gloor 
do not indicate that the arthritis is post-traumatic in 
nature and the October 1996 examination report indicates that 
the veteran has mild osteoarthritis consistent with his aging 
process.  

With respect to ulcers, irritable bowel syndrome, and 
malnutrition, there is no competent medical evidence 
indicating that the veteran currently has ulcers, irritable 
bowel syndrome, or malnutrition, or residuals thereto.  In 
this regard the October 1996 letter from Dr. Gloor indicates 
that the veteran had gastroesophageal reflux.  This was also 
indicated in a July 1996 VA treatment record as well as was 
gastritis.  However, there is no competent medical evidence 
indicating that the veteran currently has ulcers, irritable 
bowel syndrome, or malnutrition or residual thereto.  

In order for the veteran's claims of entitlement to service 
connection for peripheral neuropathy of the upper 
extremities, residuals of frostbite of the feet, ischemic 
heart disease, post-traumatic arthritis of multiple joints, 
ulcers, irritable bowel syndrome, and malnutrition to be well 
grounded, he must submit medical evidence that he currently 
has these disabilities.  There is no competent medical 
evidence of record indicating that the veteran currently has 
any of these disabilities.  The veteran's statements and 
testimony are presumed credible for purposes of this appeal, 
but he is not qualified, as a lay person, to establish a 
medical diagnosis merely by his own assertion, as such 
matters require medical expertise.  See Grottveit and 
Espiritu.  The Board therefore concludes that without the 
requisite competent medical evidence indicating that the 
veteran currently has any of the above-discussed 
disabilities, his claims of entitlement to service connection 
for these disabilities are not well grounded.  Caluza.  

Although the Board has disposed of the claims of entitlement 
to service connection for the above-discussed disabilities on 
grounds different from that of the RO, that is, whether the 
veteran's claims are well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by the Board's decision.  In assuming that the 
claims are well grounded, the RO accorded the veteran greater 
consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for claims for disability compensation for the above-
discussed disabilities.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

II.  New and Material Evidence

A rating decision in January 1984 denied service connection 
for dysentery and vitamin deficiency.  The veteran was 
notified of that action by official letter in February 1984 
and his appellate rights.  He did not initiate an appeal and 
that decision became final.  38 U.S.C.A. § 7105.

The veteran is seeking to reopen his claims for service 
connection for avitaminosis (vitamin deficiency) and 
dysentery.  With respect to these claims, the Board finds, as 
discussed below, that he has not submitted new and material 
evidence.  

The evidence of record at the time of the January 1984 RO 
decision included the report of a November 1983 VA 
examinations that did not indicate any current findings of 
avitaminosis or chronic dysentery.  

The January 1984 RO decision denied service connection for 
avitaminosis (vitamin deficiency) and dysentery on the basis 
that the medical evidence of record did not show that the 
veteran had any residuals from these conditions.  

Subsequent to the January 1984 RO decision substantial 
medical evidence has been added to the record.  However, none 
of the additional medical evidence indicates that the veteran 
currently has avitaminosis or chronic dysentery or any 
residuals thereto.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Based on 
the veteran's prisoner-of-war status he is entitled to 
presumptive service connection for avitaminosis or chronic 
dysentery if either is currently manifest to a degree of 
10 percent or more.  38 C.F.R. § 3.309.  If a claim for 
service connection was previously denied, a veteran must 
submit new and material evidence in order to reopen his 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
38 U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  

Under the tests established by Elkins v. West, No. 97-1534 
(U.S. Vet. App. Feb. 17, 1999) (en  banc), it must first be 
determined whether the veteran has presented new and material 
evidence.  See Winters v. West, No. 97-2180 (U.S. Vet. App. 
Feb. 17, 1999) (en banc).  Prior to the January 1984 RO 
decision the evidence indicated that the veteran had 
prisoner-of-war status for purposes of presumptively service-
connected disability.  The only element missing in 
establishing service connection was that the veteran 
currently had avitaminosis or chronic dysentery.  The 
additional evidence submitted following the January 1984 RO 
decision continues to lack any competent medical evidence 
that the veteran currently has avitaminosis or chronic 
dysentery.  Therefore, none of the additional evidence 
submitted is by itself so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Therefore, new and material evidence has 
not been submitted and the claim is not reopened.  
38 U.S.C.A. § 5108.  

Although the Board notes that the RO adjudicated the 
veteran's claims for service connection for avitaminosis and 
chronic dysentery on a de novo basis and not on the basis of 
a prior final decision, and the Board has found that new and 
material evidence has not been submitted, the veteran has not 
been prejudiced by the Board's decision.  This is so because 
the RO accorded the veteran greater consideration than his 
claims warranted under the circumstances.  Further, by 
analogy to the analysis provided in Winters, where it was 
concluded that even if the Board were to find that new and 
material evidence had been submitted and reopened the 
veteran's claim, there was still no way that the veteran 
could prevail as a matter of law because it is clear that the 
veteran has failed to submit a well-grounded claim.  
Therefore, a remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  Id.; See 
Soyini v. Derwinski, 1 Vet. App. 540 (1991); Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

III.  Increased Rating

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran submits a 
well-grounded, VA must assist him in developing facts 
pertinent to that claim.  The veteran has been afforded 
multiple VA examinations and a personal hearing, and 
treatment records have been obtained.  The Board is satisfied 
that all relevant evidence has been obtained regarding the 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record that would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

During the pendency of the veteran's appeal, the rating 
criteria for evaluation of psychiatric disorders was changed, 
effective November 7, 1996.  See Rating Schedule, Mental 
Disorders, 61 Fed. Reg. 52,695 (1996).  (Codified as 
38 C.F.R. § 4.130).  In Karnas v. Derwinski, 1 Vet. App. 308 
(1991), it was held that when the law or regulations change 
after a claim has been filed, but before the appeal process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  See DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  
However, in Rhodan v. West, 12 Vet. App. 55 (1998), it was 
held that the new rating criteria regarding mental disorders 
could not have retroactive application prior to November 7, 
1996.  Therefore, in this case, the Board has evaluated the 
veteran's service-connected PTSD under the old criteria both 
prior to and from November 7, 1996, and under the new 
criteria as well from November 7, 1996.  

The report of a November 1993 VA psychiatric examination 
reflects that the veteran reported nightmares, startle 
response, hypervigilance, social isolation, and anger 
outbursts.  He had been able to maintain work and sustain a 
marriage over the years.  On examination he was well groomed 
and dressed.  He was alert and oriented.  His mood was 
neutral and he had full affect.  There was good eye contact 
and normal psychomotor activity.  He was slightly tearful, 
but denied psychotic/depressive symptoms as well as 
suicidal/homicidal ideation.  His insight and judgment were 
good.  The diagnosis included PTSD, in partial remission.  
The examiner commented that the veteran had experienced some 
improvement in his PTSD symptoms and had been able to lead a 
productive life.  The veteran was not felt to be severely 
impaired.  

The report of a November 1995 VA examination reflects that 
the veteran was casually dressed and well groomed.  He was 
alert and oriented.  His mood was euthymic.  His affect was 
restricted but appropriate.  His speech was fluent and 
articulate.  His thought processes were logical and goal 
directed and he denied any psychotic symptoms.  He 
acknowledged ongoing suicidal thoughts, but indicated that he 
had no current intent.  His insight and judgment appeared 
excellent.  The diagnosis included PTSD.  

The report of a November 1997 VA psychological examination 
reflects that the veteran reported ongoing nightmares.  He 
was well oriented and his affect was appropriate.  His mood 
was considerably depressed.  He continued to experience 
anxiety symptoms.  He had frequent thoughts of suicide 
although no intent or plan to carry it out.  There was some 
hyperalertness as an aftereffect to nightmares.  His insight 
and judgment appeared adequate.  The diagnoses included PTSD 
and his Global Assessment of Functioning was indicated to be 
55.  

The veteran's PTSD has been evaluated under the provisions of 
Diagnostic Code 9411 of the Rating Schedule.  Prior to 
November 7, 1996, Diagnostic Code 9411 provided that a 
50 percent evaluation was for assignment where there was 
considerable social and industrial impairment.  A 70 percent 
evaluation was for assignment where there was severe social 
and industrial impairment.  From November 7, 1996, Diagnostic 
Code 9411 provides that a 50 percent evaluation will be 
assigned where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotype speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
evaluation will be assigned where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  Suicide ideations; obsessional 
rituals which interfere with routine activity; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  

The Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV) reflects that a GAF of 51 to 60 reflects moderate 
symptoms or moderate difficulty in occupational functioning 
(e.g., few friends, conflicts with peers or co-workers).  

A review of the pertinent evidence of record reflects that 
there is no competent medical evidence that indicates that 
the veteran's PTSD is severely disabling.  The report of the 
November 1993 VA psychiatric examination specifically states 
that the examiner felt that the veteran was not severely 
impaired and the November 1997 VA psychological evaluation 
indicated that his GAF was 55, reflective of moderate 
impairment.  Further, the November 1995 examination indicated 
that the veteran had excellent insight and judgment, as well 
as having an appropriate affect.  In the absence of any 
competent medical evidence indicating that the veteran's PTSD 
is severe and competent medical evidence indicating that it 
is currently no more than moderately disabling, a 
preponderance of the evidence is against an evaluation 
greater than 50 percent under the criteria in effect prior to 
November 7, 1996.  

From November 7, 1996, the evidence indicates that the 
veteran's PTSD is no more than moderately disabling.  It is 
not shown that the veteran experiences deficiencies in most 
areas, noting that while the veteran has suicidal ideations, 
he continues to have adequate insight and judgment, does not 
exhibit impaired impulse control, is not shown to have 
neglected personal appearance in hygiene, and does not have 
continuous panic or depression affecting the ability to 
function independently.  In this regard, it is also 
significant to note that the veteran keeps track of his 
checking account and of his bills and interacts with 
individuals he has employed to remodel a home.  Therefore, a 
preponderance of the evidence is against a finding that the 
veteran's symptoms more nearly approximate the criteria for a 
70 percent evaluation 

for PTSD under the criteria in effect from November 7, 1996.  
Accordingly, a preponderance of the evidence is against an 
evaluation greater than the 50 percent that has been assigned 
for the veteran's service-connected PTSD.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for peripheral neuropathy of the upper 
extremities is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of frostbite of the feet is 
denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for ischemic heart disease is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for post-traumatic arthritis of multiple 
joints is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for ulcers is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for irritable bowel syndrome is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for malnutrition is denied.  

New and material evidence not having been received, the claim 
of entitlement to service connection for avitaminosis is not 
reopened and the appeal is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for chronic dysentery is 
not reopened and the appeal is denied.  

An increased rating for PTSD is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals





- 14 -

- 1 -


